The amount in controversy in this suit was $175.75. The original petition appears to have been filed in justice's court December 24, 1908. Appellant's brief states that this case was appealed from the justice's court, but the transcript does not contain any transcript from the justice's court, nor any copy of appeal bond filed in such court. The transcript from the justice's court is necessary, as the record must affirmatively show a final judgment in such court before the county court would have jurisdiction of the appeal.
If plaintiff recovered a judgment in the justice's court, it is also necessary to show that appeal was perfected to the county court by giving appeal bond.
In pursuance of the decision of the Supreme Court in the case of Wells v. Driskell, 145 S.W. 333, we shall hold this case on our docket a reasonable time before disposing of it to enable appellants to make the necessary amendment of the record to show jurisdiction in the county court. The method of doing this is pointed out in said case of Wells v. Driskell.